DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        Receipt is acknowledged of applicant's amendment filed on October 30, 2020. Claims 1, 4, 8-10 and 20 have been amended. Claims 2-3, 7 and 14-19 have been canceled without prejudice. Claims 1, 4-6, 8-13 and 20 are pending and an action on the merits is as follows.
Claim Rejections - 35 USC § 103
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1, 4-6, 8-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., (US 2016/0079872 A1), hereinafter refer to as Ryu, and in view of Raval et al., (US 9,615,413 B2), hereinafter refer to as Raval, and in further view of Kuwabara, (5,150,154), hereinafter refer to as Kuwabara.
Regarding claim 1, Ryu discloses a system for a boost driven light array comprising: 
a boost converter (comprising 150 and 160, fig.1) comprising a boost circuit (150, fig.1) configured to output an output voltage higher (section 0039) than an input voltage (the output voltage of 130, fig.1), wherein the boost converter includes an input protection circuit (comprising 120, 130, fig.1) configured to restrict electrical input to the boost circuit in response to a characteristic of input electricity failing to meet a predetermined parameter (section 0040), wherein the predetermined parameter is selected from the group consisting of a minimum input voltage, a maximum input voltage, a minimum input current, a maximum input current, and an input polarity (section 0040), and wherein the output voltage is predetermined (section 0039) and in a range of between about 12 V DC and about 90 V DC (75 V DC, 150 V DC in total, so each of the channel gets a division of 150 section 0073, so the boost circuit output is about 75 V DC, section 0039); 
a light array comprising a plurality of light emitters (each channel can have a plurality of LEDs, section 0062) disposed on a metallic substrate (backlight, section 0006).
         But Ryu fails to specifically disclose the light array comprises a temperature sensor configured to generate a signal corresponding to a temperature of the metallic substrate as claimed.
          However Kuwabara teaches of a lamp system comprising a temperature sensor (157, fig.4) configured to generate a signal corresponding to a temperature of a metallic substrate (col.7, lines 8-32).   

         Neither Ryu nor Kuwabara specifically discloses or teaches of a driver electrically connected to the boost converter and the light array, the driver comprising a dimmer controller and a temperature controller, wherein the driver is configured to regulate a power provided to the light array in response to the temperature of the metallic substrate as claimed. 
           However Raval teaches of an LED driver circuit wherein the circuit comprising a driver (12, fig.1) electrically connected to the boost converter and the light array, the driver comprising a dimmer controller (20, fig.1) and a temperature controller (18, fig.1), wherein the driver is configured to regulate a power provided to the light array in response to the temperature of the metallic substrate (the boost control receives a feedback signal to control the boost, the feedback could be a temperature signal, fig.1). 
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ryu’s in view of Kuwabara’s because Raval provides the motivation modifying Raval’s driver circuit into Ryu’s boost circuit to receive a temperature feedback signal to improve the ability of LED drivers to operate under short dimming duty cycles (col.1, lines 60-62).
Regarding claim 4, Raval discloses the system of claim 1 as shown above, but does not specify that the predetermined output voltage is 50 V DC as claimed. However, for it is functionally capable of boosting an input voltage to a desired level by the boost circuit thereof, to set or predetermine an output voltage level for an effective operation of a particular application or environment of use, for instance specifically 50 V DC as claimed, would have been deemed within the purview of, and/or obvious to, a person skilled in the art of power electronics.  
         Regarding claim 5, the system of claim 1, Raval further discloses wherein the boost circuit comprises a switched mode power supply (as shown in fig.1).
         Regarding claim 6, the system of claim 1, Raval further discloses wherein the boost converter comprises a current controller (Mdim, fig.1) configured to maintain an output current of the boost converter to a predetermined current (as shown in fig.1, section 0042).
         Regarding claim 8, the system of claim 1, Raval further discloses wherein the boost converter comprises a first boost converter (150, fig.1), the boost circuit is the first boost circuit, and the output voltage is a first output voltage, and further comprising a second boost circuit (160) configured to output a second output voltage higher than the input voltage (section 0039).
         Regarding claim 9, the system of claim 8, wherein the plurality of light emitters comprises: a first light string comprising a plurality of LED emitters, the first light string connected to the first boost converter (each channel can have a plurality of LEDs, section 0062); and a second light string comprising a second plurality of LED emitters, 
         Regarding claim 10, the system of claim 9, wherein a first power provided to the first light string and a second power provided to the second light string are controlled independently by the driver (each channel is precisely controlled respectively, section 0039, as shown in fig.1).
         Regarding claim 11, the system of claim 1, Raval further teaches wherein the driver comprises a user input configured to receive a signal from a user to modify operation of the driver (col.7, lines 42-65). 
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ryu’s in view of Kuwabara’s because Raval provides the motivation modifying Raval’s driver circuit with user input into Ryu’s boost circuit can let user to set desired dimming and/or current values (col.7, lines 55-59).
         Regarding claim 12, the system of claim 11, Raval further teaches wherein the user input is a wired user input (the user preference is stored in the 52, col.7, lines 42-65). 
         Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ryu’s in view of Kuwabara’s because Raval provides the motivation modifying Raval’s driver circuit with user input into Ryu’s boost circuit can let user to set desired dimming and/or current values (col.7, lines 55-59).
Regarding claim 20, Ryu discloses a system for a boost driven light array comprising: 
a boost converter (comprising 150 and 160, fig.1) comprising: 
a first boost circuit (150, fig.1) configured to output a predetermined (section 0039) first output voltage higher (section 0039) than a first input voltage (the output voltage of 130, fig.1); 
wherein the first boost circuit comprises a switched mode power supply (as shown in fig.1); 
a second boost circuit (160, fig.1) configured to output a second output voltage higher than a second input voltage (section 0039); 
wherein the second boost circuit comprises a switched mode power supply (as shown in fig.1); and 
a current controller (Mdim, fig.1) configured to maintain an output current of the boost converter to a predetermined current (section 0042); 
a light array comprising: 
a plurality of LED light emitters disposed on a metallic substrate (backlight, section 0006), the plurality of LED light emitters electrically connected in series (each channel can have a plurality of LEDs, section 0062, as shown in fig.10); 
a second plurality of LED light emitters (each channel can have a plurality of LEDs, section 0062), the second plurality of LED light emitters electrically connected in series (as shown in fig.10).

          However Kuwabara teaches of a lamp system comprising a temperature sensor (157, fig.4) configured to generate a signal corresponding to a temperature of a metallic substrate (col.7, lines 8-32).   
            Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ryu’s as Kuwabara’s because Kuwabara provides the motivation that using a temperature sensor in the substrate of light array can give stable images irrespective of the temperature of the lighting device and give images of a desirable color or tone by maintaining the color temperature of the lighting device (col.1, line 62 – col.2, line 2).
         Neither Ryu nor Kuwabara specifically discloses or teaches of a driver electrically connected to the boost converter and the light array, the driver comprising a dimmer controller and a temperature controller, wherein the driver is configured to regulate a power provided to the light array in response to the temperature of the metallic substrate as claimed. 
           However Raval teaches of an LED driver circuit wherein the circuit comprising a driver (12, fig.1) electrically connected to the boost converter and the light array, the driver comprising a dimmer controller (20, fig.1) and a temperature controller (18, fig.1), wherein the driver is configured to regulate a power provided to the light array in response to the temperature of the metallic substrate (the boost control receives a feedback signal to control the boost, fig.1). 
.
6.       Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Raval and Kuwabara, and in further view of Lee et al., (US 2015/0257230 A1), hereinafter refer to as Lee.
         Regarding claim 13, Ryu in view of Raval and Kuwabara discloses and teaches of a driver as shown above. None of them disclose or teaches of wherein the driver comprises a wireless receiver and the user input is a wireless user input received by the wireless receiver as claimed. 
             However, Lee teaches of an LED driver wherein the driver comprises a wireless receiver and the user input is a wireless user input received by the wireless receiver (section 0068). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Ryu’s in view of Kuwabara’s and Raval’s because Lee provides the motivation that modifying the a wireless receiver makes it possible for users remotely control a desired dimming level of the lighting device (section 0068).
Response to Arguments
7.         Applicant’s arguments have been fully considered but they are moot in view of the new ground of rejections. Applicant asserts that “OA did not provide a citation to the cited art in support of the alleged teachings, but that rather, the OA appears to be taking 
Conclusion
8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/J.C./Examiner, Art Unit 2844